Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
14, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00233-CV



      IN RE ZURICH AMERICAN INSURANCE COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-53763

                         MEMORANDUM OPINION

      Relator Zurich American Insurance Company filed a petition for writ of
mandamus on May 4, 2021, and a supplemental petition for writ of mandamus on
May 13, 2021, in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petitions, relator asks this court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate his
(1) January 27, 2021 order granting real parties in interest’s joint motion to strike
and exclude evidence; and (2) May 4, 2021 order granting real parties in interest’s
second joint motion to strike and exclude evidence.

      Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition and supplement petition for writ of mandamus. We also deny
relator’s motion and amended motion for emergency stay.


                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.




                                         2